Moyer, C.J.,
dissenting. I concur in the syllabus, but I respectfully dissent from the judgment because I do not agree that the decision of the arbitrator draws its essence from the collective bargaining agreement.
A review of arbitrator Peter Florey’s award indicates a consideration of the employee’s “deep guilt,” his “confession of sin,” and his “change in personality” in his decision to modify the disciplinary action imposed by the employer. The collective bargaining agreement, by contrast, required only that “[discipline shall take into account the nature of the violation, the employee[’]s record of discipline and the employee’s record of performance and conduct.”
Had the arbitrator considered the above language of the agreement, the nature of the violation itself — admitted police officer thievery — compels the conclusion that termination was the proper discipline imposed. A police officer must “keep his or her activities above suspicion both on and off duty.” Jones v. Franklin Cty. Sheriff (1990), 52 Ohio St.3d 40, 44, 555 N.E.2d 940, 945.
Contrary to the conclusion of the majority, the board of trustees was not allowed to consider the employee’s admissions, his guilt over his indiscretions, or his conversion of faith. The collective bargaining agreement allowed the board, and the arbitrator, to consider only the “nature of the violation, the employee[’]s record of discipline and the employee’s record of performance and conduct.” *275Given the reliance of the arbitrator on other factors and his failure to specifically address the factors listed in the agreement, his modification of discipline clearly “could not be rationally derived from the terms of the agreement.” Ohio Office of Collective Bargaining v. Ohio Civ. Serv. Emp. Assn., Local 11, AFSCME, AFL-CIO (1991), 59 Ohio St.3d 177, 183, 572 N.E.2d 71, 76. As there is no “rational nexus between the agreement and the award,” the essence of the arbitrator’s decision cannot have been drawn from the collective bargaining agreement. Mahoning Cty. Bd. of Mental Retardation & Developmental Disabilities v. Mahoning Cty. TMR Edn. Assn. (1986), 22 Ohio St.3d 80, 22 OBR 95, 488 N.E.2d 872, paragraph one of the syllabus.
Accordingly, I respectfully dissent from the judgment.
Cook and Lundberg Stratton, JJ., concur in the foregoing dissenting opinion.